 182DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is further ordered that the elections held January 7, 1964, among the employees ofRespondent in its Princeton,Indiana, andOwensboro, Kentucky,plants, be, andhereby are,set aside,and that the Regional Director for Region 25 shall conductfurther elections at such plants in the units he has heretofore found appropriate afterhe is satisfied that fair elections may be conducted at such plants.APPENDIXNOTICE TO ALL EMPLOYEESAs Recommended by a Trial Examiner of the National Labor Relations Board, weare posting this notice to inform our employees of the rights guaranteed them in theNational Labor Relations Act:WE WILL NOTdischarge or lay off any employee for having joined,or sup-ported the International Molders' and Allied Workers'Union of North America,AFL-CIO,or any other union.WE WILLNOT ask any employee whether he or other employees are membersof, or leaders of, a union.WE WILLNOT threaten our employees that we will close our business ratherthan dealwitha union.WE WILLNOT in any other way interfere with our employees'right to join orsupporta union.ALL OUREMPLOYEES have the right either to join or not to join a union.WE WILL offer Ralph Nelson and Joe McGarrah their old jobs, and we willgive them and Isaiah Young, Theron Carter, Thomas Mason, Jewell Stafford,Wayne Johnson, Joe Jackson, and George W. Bryant, Jr., backpay for wageslost as a result of their discharge or layoff in November and December 1963.AMERICAN CASTING SERVICE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Ralph Nelson and Joe McGarrah if either is presently servingin the Armed Forces of the United States of his right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed ForcesThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis, Indiana, Telephone No. Melrose 3-8921, if they have any question concerning this notice or compliance with itsprovisions.Miscellaneous Drivers and Helpers Union Local 610, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of AmericaandRobert R. Wright,Inc.Case No. 14-CC-286-1.February 19,1965DECISION AND ORDERUpon charges filed by Robert R. Wright, Inc., herein calledWright, the General Counsel of the National Labor Relations Board,by the Regional Director for Region 14, issued a complaint datedAugust 31,1964, against Miscellaneous Drivers and Helpers UnionLocal 610, affiliatedwithInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen ^C Helpers of America,herein calledtheRespondent,alleging thattheRespondent had engaged inand was engaging in unfair labor practices within the meaning of151 NLRB No. 22. MISCELLANEOUS DRIVERS & HELPERS UNION, ETC.183Section 8(b) (4) (i) and (ii) (B) and Section 2(6) and (7) of theNational Labor Relations Act, as amended.Copies of the chargeand complaint and notice of hearing before a Trial Examiner wereduly served upon the Respondent and the Charging Party.On September 10, 1964, Respondent duly filed its answer admittingcertain allegations of the complaint but denying the commission ofany unfair labor practices.On November 2, 1964, all parties to this proceeding moved totransfer the proceeding directly to the Board.The parties enteredinto a stipulation which provides that the charge, complaint andnotice of hearing, answer, petition for injunction in Civil Case No.64 C 325 (1) 1 answer to a petition, transcript of proceedings in CivilNo. 64 C 325 (1), and stipulation of facts, constitute the entire recordin this case.The parties further stipulated that they waived ahearing before a Trial Examiner and the issuance of a TrialExaminer's Decision and Recommended Order, and desired to submitthis case for findings of fact, conclusions of law, and decision andorder directly by the Board.On November 3, 1964, the Board granted the parties' request totransfer the case to the Board and to file proposed findings of factand conclusions of law, and briefs in support thereof.Thereafter,the General Counsel filed proposed findings of fact and conclusionsof law and a brief in support thereof, and the Charging Partyfiled a brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Members Fan-ning, Brown, and Jenkins].On the basis of the parties' stipulation of facts and upon theentire record in this case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDrehmann-Harrall Undertaking Company (herein called Dreh-mann-Harrall) is an undertaking establishment. Its place of busi-ness is at 1905 Union Boulevard, St. Louis, Missouri.Drehmann-Harrall is a member of an employers' association entitled the"Funeral Directors of Greater St. Louis, Inc." (herein called theAssociation).The Association negotiates labor agreements for itsemployer-members with various labor organizations, including theRespondent.Collectively the members of the Association perform1 Cosentino v. Miscellaneous Drivers and Helpers Union, Local 610,United States DistrictCourt, Eastern District of Missouri, Eastern Division. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDannual services valued in excess of$500,000 and receive goods andmaterials directly or indirectly from points outside the State ofMissouri valued in excess of $50,000.Drehmann-Harrall contracted with Robert R.Wright, Inc., toconstruct a building at 7733 Natural Bridge Road in the St. Louisarea on land owned by Drehmann-Harrall.Wright subcontractedpart of the construction work to Fremder Electric Co. (hereincalled Fremder), Eichler Co. (herein called Eichler), Edward C.C. Reisel Plumbing Company(herein called Reisel),Boyd Contract-ing Co.(herein called Boyd),and Morie&Willems Painting &Decorating Co., Inc.(herein called Morie).The parties admit and we find that the Association is, and hasbeen at all times material herein, an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act,and that itwill effectuate the purposes of the Act to assert jurisdiction herein.We further find that Drehmann-Harrall, Wright, Fremder, Eichler,Reisel,Boyd, and Morie are, and have been at all times materialherein, persons engaged in commerce or in an industry affectingcommerce.II.THE LABORORGANIZATION INVOLVEDRespondent is, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act,III.THE ALLEGED UNFAIR LABOR PRACTICESOn July 28, 1964, during negotiations for a new collective-bargaining agreement, the Respondent notified the Association thatunless the Association acceded to its demands on contract terms,the Respondent would engage in a strike and picketing.On July 30, 1964, the Respondent began picketing the establish-ments of two of the association members. The Respondent's membersemployed by Drehmann-Harrall continued to work until August 4,1964.On that date they ceased working and began picketingDrehmann-Harrall at its establishment at 1905 Union Boulevard.On August 4, 1964, the Respondent also commenced picketingthe construction site at 7733 Natural Bridge Road.The picketscarried a sign which contained the following legend : "ChauffeursofDrehmann-Harrall Funeral Home on strike,Teamsters LocalUnion 610, IB of TCW&H of A"; they also carried an umbrellaon which the following legend was painted:"On Strike, TeamstersLocal Union No. 610,affiliated with the International Brotherhoodof Teamsters,Chauffeurs, Warehousemen and Helpers of America."The pickets at the construction site walked along the NaturalBridge Road side of the site,which was the only available access MISCELLANEOUS DRIVERS & HELPERS UNION, ETC.185to the construction project.This picket line was established beforework commenced at the site on August 4. The employees of thecontractor and the subcontractors who were scheduled to workthat day refused to cross the picket line and perform any dutiesat that location for their employers.The picketing continuedthereafter, and no work was performed by the construction workersuntil the picketing was enjoined in a United States district courtproceeding.At the time the picketing began at the construction site, 2 or 3months' work remained to be completed before the premises wouldbe ready for occupancy and use.Drehmann-Harrall did not main-tain any equipment at the construction site, nor did it conduct anypart of its business from the incompleted premises.The picketing at the construction site occurred during the hoursof 8 a.m. to 4:30 p.m.However, the picketing at Drehmann-Harrall's business location on Union Boulevard occurred duringits normal business hours, from 7 a.m. to 10 p.m.The Respondent contends that the picketing was directed onlyatDrehmann-Harrall and was therefore primary in nature.TheRespondent further contends that it had a right to picket a con-struction site owned by Drehmann-Harrall upon which a buildingwas being constructed for Drehmann-Harrall?We do not agree with these contentions.The record showsthat while the Respondent picketed Drehmann-Harrall at its busi-ness location on Union Boulevard during the funeral home's normalbusiness hours, it only picketed the construction site during thehours when construction work was normally performed by thecontractors.Additionally, the record clearly shows that Drehmann-Harrall did not and had not conducted any portion of its businessoperation from the construction site.Nor did Drehmann-Harrallhave any of its employees at the site.In these circumstances, we find that the Respondent picketed theconstruction site in an attempt to enmesh the neutral employersand their employees in its dispute with the Association.We furtherfind that an object of the picketing at the construction site wasto induce and encourage employees of the contractors to refuse toperform services for their employers and to coerce Wright, Fremder,2In support of its contention that it has a right to picket the site where a building isbeing constructed for Drehmann-Harrall, the Respondent citesLocal 618, Automotive,Petroleum and Allied Industries Employees Union, AFL-CIO, et al. v.N.L.R.B.(Incorpo-rated OilCo ), 249 F 2d 332 (CA.8), setting aside 116 NLRB 1844However,a carefulreading shows that case to be distinguishable on its factsThere the employer,owner ofa number of service stations,engaged contractors to remodel one of its stations during thetime that he was involved in a dispute with the union.When the union began picketing,the employer continued to operate his business at the station on a sporadic basis.Such isnot the case here 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDEichler, Reisel, Boyd, and Morie for the purpose of causing themto cease doing business with Association Member Drehmann-Harrallin violation of Section 8(b) (4) (i) and (ii) (B) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices,we shall order it to cease and desist and take certainaffirmative action designed to effectuate the, purposes of the Act.The Board, upon the basis of the foregoing findings of fact andthe entire record in this case, makes the following:CONCLUSIONS OF LAW1.Drehmann-Harrall, Robert R. Wright, Inc., Fremder ElectricCo., Eichler Co., Edward C. C. Reisel Plumbing Company, BoydContracting Co., and Morie & Willems Painting & Decorating Co.,Inc., are persons engaged in commerce or in industry affecting com-merce within the meaning of Section 2(6) and (7) and Section8(b) (4) of the Act.2.Miscellaneous Drivers and Helpers Union Local 610, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Ware-housemen & Helpers of America, is a labor orgonization withinthe meaning of Section 2(5) of the Act.3.By inducing or encouraging individuals employed by personsengaged in commerce or in industry affecting commerce to engagein a strike or refusal to perform services, and by coercing orrestraining persons engaged in commerce, or in an industry affectingcommerce, with an object of forcing or requiring Wright, Fremder,Eichler,Reisel,Boyd, and Morie to cease doing business withDrehmann-Harrall as a member of the Association, the Respondenthas violated Section 8(b) (4) (i) and (ii) (B) of the Act.4.The activities of the Respondent found above to constituteunfair labor practices, occurring in connection with the operationof the companies involved herein, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, and have led, and tend to lead, to labor disputes burdeningand obstructing commerce and the free flow of commerce.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby orders thatthe Respondent, Miscellaneous Drivers and Helpers Union Local610, affiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousmen & Helpers of America, its officers, agents, andrepresentatives, shall: MISCELLANEOUS DRIVERS & HELPERS UNION, ETC.1871.Cease and desist from engaging in, or inducing or encouragingindividuals employed by Robert R. Wright, Inc., Fremder ElectricCo.,Eichler Co., Edward C. C. Reisel Plumbing Company, BoydContracting Co., and Morie & Willems Painting & Decorating Co.,Inc., or any other employer, to engage in a strike or refusal inthe course of their employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles, materials,or commodities, or to perform any services, and from threatening,coercing, or restraining the above-named employers, or any otheremployet, where an object is to force or require Wright, Fremder,Eichler,Reisel,Boyd, and Morie, or any other person, to ceasedoing business with Drehmann-Ilarrall Undertaking Company.2.Take the following affirmative action which is necessary toeffectuate the purposes of the Act:(a)Post in the Respondent's business offices and meeting halls inSt.Louis,Missouri, copies of the attached notice marked "Appen-dix." 3Copies of said notice, to be furnished by the Regional Direc-tor for Region 14, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for a period of60 consecutive days thereafter, in conspicuous places, including allplaces where notices to its members are customarily posted.Reason-able steps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.(b)Sign and mail sufficient copies of said notice to the RegionalDirector for Region 14 for posting by each of the employers namedin the preceding paragraphs, if willing, at all locations where noticesto their employees are customarily posted.(c)Notify the Regional Director for Region 14, in writing, with-in 10 days from the date of this Order, what steps Respondent hastaken to comply herewith.IIn the event that this Order is enforced by a decree of a United States Courtof Appeals,there shall be substituted for the words"a Decision and Order" the words"a Decree ofthe United States Courtof Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL OURMEMBERS ANDALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT engage in, or induce or encourage individualsemployed by Robert R. Wright, Inc., Fremder Electric Co.,Eichler Co., Edward C. C. Reisel Plumbing Company, BoydContracting Co., and Morie & Willems Painting & Decorating 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDCo., Inc., or any other employer, to engage in a strike orrefusalin the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles,materials,or commodities, or to perform any services, or threatenor coerce or restrainRobert R. Wright, Inc., Fremder ElectricCo., Eichler Co., Edward C. C. Reisel Plumbing Company, BoydConstruction Co., and Morie & Willems Painting & DecoratingCo., Inc.., or any other employer, where an object thereof is toforce orrequireWright, Fremder, Eichler, Reisel, Boyd, andMorie, or any other person, to cease doing business with Dreh-mann-HarrallUndertaking Company.MISCELLANEOUS DRIVERS AND HELPERS UNIONLOCAL 610, AFFILIATED WITH INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN &HELPERS OFAMERICA,Labor Organization.Dated----------------By-----------------------------------.--(Representative)(Title)Thisnotice mustremain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 4459 Federal Building, 1520 Market Street, St. Louis, Mis-souri,Telephone No. Main 2-4142, if they have any question con-cerning this notice or compliance with its provisions.Superior Coach CorporationandInternational Union,UnitedAutomobile,Aerospace and Agricultural Implement Workersof America,and its Local711, AFL-CIO.Case No. 8-CA-3411.February 19, 1965DECISION AND ORDEROn August 24, 1964, Trial Examiner John F. Funke issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the Charging Party filed excep-tions to the Trial Examiner's Decision and briefs in support thereof.The Respondent filed cross-exceptions and an answering brief.'IRespondent's request for oral argument is hereby denied as the record,the exceptions,and the briefs adequately present the issues and the positions of the parties.151 NLRB No. 24.